Title: From George Washington to Samuel Low, 4 May 1784
From: Washington, George
To: Low, Samuel



[Philadelphia], Monday Evening 4th May 1784.

G: Washington presents his Compliments to Mr S.L. and begs leave to decline the honor of his dedication. He would have answered the letter from Baltimore under the signature of the author long ago, if he had been informed to whom, or to whose Care he might have addressed it, but, as no direction was given in either case, the thing was not practicable.
Extreme hurry, at this moment, prevents his adding more

than thanks for the honor intended him by Mr S.L. If he had leizure; he would assign the Reasons.
